Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 1 of 25 PageID #: 407




              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF DELAWARE


In re                                Case No. 1:21-mc-00141-CFC

BESTWALL LLC,                        Underlying Case No. 17-BK-31795 (LTB)
                      Debtor.        (U.S. Bankruptcy Court for the Western
                                     District of North Carolina)



    BESTWALL LLC’S OPPOSITION TO MOTION OF THIRD PARTY
      ASBESTOS TRUSTS TO QUASH OR MODIFY SUBPOENAS



 Dated: May 3, 2021             Chad S.C. Stover (No. 4919)
                                BARNES & THORNBURG LLP
                                1000 N. West Street, Suite 1500
                                Wilmington, DE 19801
                                Tel: (302) 300-3474
                                Fax: (302) 300-3456
                                E-mail: chad.stover@btlaw.com

                                Garland S. Cassada (pro hac vice)
                                Stuart L. Pratt (pro hac vice)
                                ROBINSON, BRADSHAW & HINSON, P.A.
                                101 N. Tryon Street, Suite 1900
                                Charlotte, NC 28246
                                Tel: (704) 377-2536
                                E-mail: GCassada@robinsonbradshaw.com
                                E-mail: SPratt@robinsonbradshaw.com

                                Attorneys for Bestwall LLC
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 2 of 25 PageID #: 408


                                        TABLE OF CONTENTS

                                                                                                                  Page

TABLE OF AUTHORITIES ................................................................................... ii
INTRODUCTION AND SUMMARY OF ARGUMENT ....................................... 1
STATEMENT OF FACTS ....................................................................................... 3
                  A.       The Bestwall Bankruptcy Case .................................................. 3
                  B.       The Trust Motion ....................................................................... 4
                  C.       The Bankruptcy Court’s Approval of the Trust Motion
                           and Authorization of Discovery ................................................. 5
                  D.       The Estimation Proceeding ........................................................ 6
ARGUMENT ............................................................................................................ 7
         I.       The Motion Should Be Denied Because the DCPF Trusts Are
                  Bound by the Trust Order..................................................................... 8
         II.      Alternatively, the Motion Fails on the Merits ....................................10
                  A.       The Requested Trust Data Are Relevant and Necessary to
                           the Bankruptcy Case ................................................................10
                           1.       The Trust Order is consistent with other courts’
                                    approval of discovery from asbestos trusts ...................12
                           2.       Bestwall has reason to believe material exposure
                                    evidence was not disclosed in significant resolved
                                    cases ...............................................................................13
                  B.       The Trust Order Properly Addresses the DCPF Trusts’
                           Confidentiality and Privacy Concerns .....................................14
                  C.       Sampling the Trust Data Is Unwarranted and Would
                           Hinder Bestwall’s Estimation Case .........................................17
                  D.       Anonymizing the Trust Data Before Production Would
                           Defeat a Central Purpose of the Discovery..............................20
CONCLUSION .......................................................................................................22
CERTIFICATE OF COMPLIANCE ......................................................................23




                                                          -i-
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 3 of 25 PageID #: 409




                                        TABLE OF AUTHORITIES

                                                                                                                    Page
Cases
Fed. Hous. Fin. Agency v. JPMorgan Chase & Co., 2012 WL
  6000885 (S.D.N.Y. Dec. 3, 2012) ................................................................ 18, 19

In re Ecam Publications, Inc., 131 B.R. 556 (Bankr. S.D.N.Y. 1991) ................... 7

In re Garlock Sealing Techs. LLC, 504 B.R. 71 (Bankr. W.D.N.C.
  2014) ....................................................................................................... 11, 12, 19

In re Schaefer, 331 F.R.D. 603 (W.D. Pa. 2019)..................................................... 8

In re Symington, 209 B.R. 678 (Bankr. D. Md. 1997)............................................. 7

In re Wash. Mut., Inc., 408 B.R. 45 (Bankr. D. Del. 2009) ..................................... 7

MacArthur Co. v. Johns-Manville Corp., 837 F.2d 89 (2d Cir. 1988) .................... 8

Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306 (1950).................... 8

Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. Porter Hayden Co.,
 2012 WL 628493 (D. Md. Feb. 24, 2012).............................................. 13, 15, 19

United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260 (2010) ......................... 8

Willis v. Buffalo Pumps, Inc., 2014 WL 2458247 (S.D. Cal. June 2,
 2014) ................................................................................................................... 15

Rules
Fed. R. Bankr. P. 2004(a) ........................................................................................ 7

Fed. R. Bankr. P. 2004(b) ........................................................................................ 7

Fed. R. Bankr. P. 2004(c) ........................................................................................ 8




                                                             -ii-
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 4 of 25 PageID #: 410




      Bestwall LLC (“Bestwall”), the debtor and debtor in possession in a chapter

11 case pending in the United States Bankruptcy Court for the Western District of

North Carolina (the “Bankruptcy Court”), submits this opposition to the Motion of

Third Party Asbestos Trusts to Quash or Modify Subpoenas (Del. D.I. 1) (the

“Motion”) filed in this action by nine asbestos trusts and later joined (Del. D.I. 3)

by a tenth asbestos trust (collectively, the “DCPF Trusts”).

            INTRODUCTION AND SUMMARY OF ARGUMENT
      The Motion seeks to avoid the production of limited data relating to claims

filed with the DCPF Trusts by individuals whose mesothelioma claims Bestwall or

its predecessor, the former Georgia-Pacific, LLC (“Old GP”), resolved through

settlement or verdict (the “Bestwall Claimants”). The Bankruptcy Court found that

these trust data were relevant and necessary to the resolution of Bestwall’s chapter

11 case and accordingly ordered their production after months of litigation on

notice to the DCPF Trusts. The Delaware Claims Processing Facility (“DCPF”), an

entity that serves as the claims administration and processing agent for the DCPF

Trusts and has possession of the requested data, was an active participant in that

litigation and raised the identical objections to Bestwall’s request for the data that

the Motion now re-asserts. To protect the privacy of individual claimants, the

Bankruptcy Court’s order adopted many confidentiality provisions that DCPF

proposed. The Bankruptcy Court’s order, however, overruled two of DCPF’s
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 5 of 25 PageID #: 411




objections—that claims data be produced without claimants’ identities and be

limited to a sample—and authorized the issuance of subpoenas to DCPF and the

DCPF Trusts for the data. That order is binding on the DCPF Trusts and their

efforts to collaterally attack it in this Court should be rejected.

      Even if this Court were considering the subpoenas on a blank slate, however,

no basis exists to quash or modify them. Contrary to the DCPF Trusts’

unsupported allegations, the requested data are relevant and necessary to

proceedings in the Bankruptcy Court to estimate Bestwall’s aggregate liability for

certain mesothelioma claims. The confidentiality provisions of the DCPF Trusts’

trust distribution procedures (“TDP”) also do not justify barring the discovery.

      As a fallback, the Motion asks this Court to adopt the very revisions to the

subpoenas rejected by the Bankruptcy Court: (a) limiting the data to a small sample

of Bestwall Claimants and (b) requiring the data be anonymized before production

to Bestwall and its experts. The Bankruptcy Court accepted evidence offered by

Bestwall that these revisions were unnecessary and would undermine the

evidentiary value of the claims data. First, sampling would not materially reduce

the costs and burden of discovery (which Bestwall is obligated to reimburse DCPF

for), and would unnecessarily create evidentiary issues about the

representativeness of the sample and margins of error. Second, anonymization

would prevent Bestwall from using the trust data for a key intended purpose—to



                                            2
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 6 of 25 PageID #: 412




determine whether individual claimants failed to disclose to Bestwall relevant

evidence of alternative exposures.

      For all these reasons, and as further described below, this Court should deny

the Motion.

                            STATEMENT OF FACTS

      A.      The Bestwall Bankruptcy Case
      On November 2, 2017, Bestwall commenced a chapter 11 case, No. 17-BK-

31795 (LTB) (the “Bankruptcy Case”), in the Bankruptcy Court to permanently

and equitably resolve current and future asbestos-related claims through

confirmation of a consensual plan of reorganization that establishes a trust to

process and pay those claims. (Bankr. D.I. 12)1

      To date, Bestwall has been unable to reach agreement on a consensual plan

with court-appointed representatives for current and future asbestos claimants

(together, the “Claimant Representatives”). A major obstacle to a settlement is the

parties’ divergent views on the extent of Bestwall’s liability for current and future

asbestos claims. Accordingly, Bestwall filed an “Estimation Motion” asking the




1
 This brief references filings on the Bankruptcy Court’s docket as “Bankr. D.I”
and filings on this Court’s docket as “Del. D.I.” References to an accompanying
appendix of relevant exhibits from the Trust Motion litigation and other sources
are cited as “App.”

                                          3
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 7 of 25 PageID #: 413




Bankruptcy Court to estimate Bestwall’s aggregate liability for certain current and

future mesothelioma claims.2 (Bankr. D.I. 875)

      B.     The Trust Motion
      On July 30, 2020, while the Estimation Motion was still pending, Bestwall

filed a motion (the “Trust Motion”) under Rule 2004 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) seeking the data at issue here.

(Del. D.I. 1-4) Specifically, through the Trust Motion, Bestwall sought authority to

issue a subpoena to DCPF and the Manville Trust to obtain limited data concerning

DCPF Trust and Manville Trust filings by the approximately 15,000 Bestwall

Claimants. Even though DCPF has possession of all the claims data of the DCPF

Trusts that Bestwall seeks, the Trust Motion also requested authority to subpoena

the DCPF Trusts if necessary to effectuate the discovery. Trust Motion ¶5 n.8.

      Bestwall served the Trust Motion and a related notice of hearing on DCPF

and the DCPF Trusts. (Del. D.I. 6-2, 6-3) The motion was exhaustively litigated in

the Bankruptcy Court over six months. The Claimant Representatives filed

oppositions (Bankr. D.I. 1327, 1328), as did DCPF and the Manville Trust (the

“DCPF Objection”). (Del. D.I. 1-5) The DCPF Objection raised the identical issues

that the DCPF Trusts raise in the Motion. (Del. D.I. 5) In the months leading up to


2
  Claims alleging mesothelioma (a cancer of the lining of the lung) accounted for
the bulk of Bestwall’s and its predecessor’s asbestos-related expenditures before its
bankruptcy filing.

                                          4
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 8 of 25 PageID #: 414




the January 2021 hearing and even after the hearing, further briefing on the Trust

Motion was submitted. See Trust Order (defined below) at 1-2 & n.3 (listing all

briefing).

      Despite being served with the Trust Motion and all of Bestwall’s subsequent

briefing on the Trust Motion (Bankr. D.I. 1254, 1362, 1572, 1630), no DCPF Trust

appeared to contest the discovery Bestwall requested.

      C.     The Bankruptcy Court’s Approval of the Trust Motion and
             Authorization of Discovery
      The Bankruptcy Court heard oral argument on the Trust Motion and other

estimation-related motions from January 21-22, 2021. The parties introduced an

extensive evidentiary record for the hearing. In her bench ruling six weeks later,

Judge Beyer granted the Trust Motion and found that “the information [that

Bestwall] sought is both relevant and necessary to the case.” (Del. D.I. 1-6) Judge

Beyer’s ruling, however, acknowledged the confidential nature of the data to be

produced, and she ordered a series of restrictions and protocols to be implemented

to protect the privacy of the data. Id.; see infra section II.B. The parties and DCPF

conferred and reached agreement on the form of a written order to implement the

ruling, which the Bankruptcy Court entered on March 24, 2021 (the “Trust

Order”). (Del. D.I. 1-3)

      Pursuant to the Trust Order, Bestwall served subpoenas on DCPF and the

DCPF Trusts on April 2 and April 5, 2021 by personal service or acceptance of


                                          5
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 9 of 25 PageID #: 415




service by counsel.3 (Del. D.I. 6-10) On April 19, 2021, the DCPF Trusts filed the

Motion in this Court seeking to quash or modify the subpoenas. Later that day,

DCPF assured the Bankruptcy Court that it intended to comply with its obligations

under the Trust Order, subject to seeking further guidance from the Bankruptcy

Court if a conflicting order was entered on the Motion. (Del. D.I. 6-1) On April 23,

2021, Bestwall moved this Court to transfer proceedings on the Motion to the

Bankruptcy Court. That motion remains pending in this Court.

       D.     The Estimation Proceeding
       While the parties were litigating the Trust Motion, the Bankruptcy Court

held a further hearing on the Estimation Motion and later entered an order granting

that motion on January 19, 2021. (Bankr. D.I. 1577) On March 31, 2021, the

Bankruptcy Court entered an agreed case management order for the estimation

proceedings, which establishes an aggressive discovery and pretrial schedule ahead

of an estimation trial to be held in May 2022. (Del. D.I. 6-12, 6-13) Bestwall has

emphasized for months that the information it seeks through the Trust Motion is

crucial to its ability to prepare its case and is a critical gating item as the parties

prepare for the estimation trial. (Del. D.I. 6-11) Bestwall needs the subpoenaed

data to meet numerous deadlines in the estimation case management order,


3
 The DCPF Trusts appear to concede in a recent filing that service of the
subpoenas was proper, contrary to their argument in footnote 10 of the Motion.
(Del. D.I. 9 at ¶3)

                                             6
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 10 of 25 PageID #: 416




including a September 30, 2021 fact discovery deadline and a November 24, 2021

deadline for serving initial expert reports.

                                    ARGUMENT
      The Bankruptcy Court entered the Trust Order under Bankruptcy Rule 2004.

That rule is the “basic discovery device used [in] bankruptcy cases.” In re

Symington, 209 B.R. 678, 683-84 (Bankr. D. Md. 1997) (quotation omitted). The

rule provides that a court may order the examination of “any entity” on motion of a

party in interest. Fed. R. Bankr. P. 2004(a). A party may seek discovery related to,

among other topics, the “liabilities . . . of the debtor,” “any matter which may

affect the administration of the debtor’s estate,” and, in a chapter 11 case, “any

other matter relevant to the case or to the formulation of a plan.” Fed. R. Bankr. P.

2004(b).

      The scope of discovery allowed under Bankruptcy Rule 2004 is “unfettered

and broad.” In re Wash. Mut., Inc., 408 B.R. 45, 49 (Bankr. D. Del. 2009) (citation

omitted). Discovery under Rule 2004 may even be more extensive than permitted

under the Federal Rules of Civil Procedure (the “Civil Rules”). In re Ecam

Publications, Inc., 131 B.R. 556, 559 (Bankr. S.D.N.Y. 1991).

      A party may seek to compel compliance with Bankruptcy Rule 2004

discovery approved by a court by issuing a subpoena under Bankruptcy Rule 9016,

which makes Civil Rule 45 applicable in bankruptcy proceedings. Fed. R. Bankr.



                                           7
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 11 of 25 PageID #: 417




P. 2004(c). Under Civil Rule 45, a nonparty opposing a subpoena bears the burden

of showing a basis to quash the subpoena, as long as the discovery sought is

relevant under Civil Rule 26(b)(1). In re Schaefer, 331 F.R.D. 603, 607-08 (W.D.

Pa. 2019).

I.    The Motion Should Be Denied Because the DCPF Trusts Are Bound by
      the Trust Order
      This Court should deny the Motion because the DCPF Trusts were on notice

of the Trust Motion since its filing and are bound by the Trust Order granting that

motion. Persons affected by court orders are bound so long as they received due

process, and “[d]ue process requires notice ‘reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford

them an opportunity to present their objections.’” United Student Aid Funds, Inc. v.

Espinosa, 559 U.S. 260, 272 (2010) (quoting Mullane v. Central Hanover Bank &

Trust Co., 339 U.S. 306, 314 (1950)); see also MacArthur Co. v. Johns-Manville

Corp., 837 F.2d 89, 94 (2d Cir. 1988) (holding that a distributor was bound by a

bankruptcy court’s order approving an insurance settlement and enjoining the

distributor from suing its insurer where notice of proposed settlement met

requirements of due process).

      Contrary to allegations in the Motion, Bestwall served the Trust Motion and

a related notice of hearing on the DCPF Trusts. (Del. D.I. 6-2, 6-3) Despite being

on notice of the Motion, the DCPF Trusts chose to remain on the sidelines—never


                                         8
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 12 of 25 PageID #: 418




appearing in the Bankruptcy Court or raising objections. Instead, they deferred to

DCPF to object to the Trust Motion and protect their interests.

      As further explained in Bestwall’s opening brief on its transfer motion, the

Motion raises identical objections to those raised by DCPF in the Bankruptcy

Court. (Del. D.I. 5) The extensive evidentiary record enabled the Bankruptcy Court

to carefully consider—and overrule—the exact objections the DCPF Trusts present

in the Motion. DCPF, the claims processing agent for the DCPF Trusts, has

assured the Bankruptcy Court that it intends to comply with its obligations under

the Trust Order and produce the claims data, so long as no conflicting order is

entered on the Motion. (Del. D.I. 6-1)

      Remarkably, in the Motors Liquidation bankruptcy in New York, the DCPF

Trusts repudiated the exact strategy they employ here.4 In that case, the bankruptcy

court granted a motion, over the objections of DCPF and the DCPF Trusts, for

Bankruptcy Rule 2004 discovery of the trusts’ data for use in estimating aggregate

asbestos liabilities. App. 805-12. At a hearing on the motion, Judge Gerber asked if

the DCPF Trusts would “collaterally attack” his order in Delaware if subpoenas for

the data were served, emphasizing that such a tactic would be a matter of “material

concern” to him. App. 910. Counsel for the DCPF Trusts assured Judge Gerber



4
 A few DCPF Trusts had not been created at the time of the Motors Liquidation
case. App. 908-09.

                                         9
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 13 of 25 PageID #: 419




that they would not challenge the subpoenas in Delaware because “[w]e think that

you’re the judge who we should be making this argument to. . . . So our

expectation, while the subpoena nonetheless has to issue in Delaware or in Texas,

is that today is our day to make our case to Your Honor.” App. 912-13.

      After being served with the Trust Motion, foregoing their opportunity to

separately “make their case” on the Trust Motion, and deferring to their agent

DCPF to raise these same and other objections, the DCPF Trusts are bound by the

Trust Order. Their efforts to collaterally attack that order through a “second bite at

the apple” should be denied.

II.   Alternatively, the Motion Fails on the Merits

      A.     The Requested Trust Data Are Relevant and Necessary to the
             Bankruptcy Case
      Through the subpoenas authorized by the Bankruptcy Court, Bestwall seeks

the following data for Bestwall Claimants who filed claims with a DCPF Trust:

      a.     Claimant identifying information;5
      b.     Date claim filed;
      c.     Date claim approved, if approved;
      d.     Date claim paid, if paid;
      e.     If not approved or paid, status of the claim;
      f.     All exposure-related fields, including:

5
 Claimant identifying information is comprised of the full name of the injured
party; the injured party’s Social Security number, gender, date of birth, date of
death, state of residency, date of diagnosis, and body site (if available); the full
name of any claimant who is not the injured party and his or her Social Security
number; and claimant’s law firm, jurisdiction of tort claim filing, and date of tort
claim filing.

                                          10
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 14 of 25 PageID #: 420




                i. Date(s) exposure(s) began;
               ii. Date(s) exposure(s) ended;
              iii. Manner of exposure;
              iv. Occupation and industry when exposed; and
               v. Products to which exposed;
      g.     Mode of review selected; and
      h.     Mode of review under which claim was approved and paid.

      These data is needed, among other purposes, to determine the extent to

which Bestwall Claimants failed to disclose in tort litigation relevant evidence of

exposure to the products of bankrupt asbestos defendants—evidence that was used

to assert Trust claims. Trust Motion ¶¶11-18. The Bankruptcy Court ordered

similar discovery of DCPF Trust claims data for approximately 11,000 claimants

in the Garlock asbestos bankruptcy case. App. 54-68. Based on evidence from that

discovery and other discovery, the Garlock court concluded that “almost half of

[asbestos claims that Garlock settled at high values during the relevant period]

involved misrepresentation of exposure evidence.” In re Garlock Sealing Techs.

LLC, 504 B.R. 71, 86 (Bankr. W.D.N.C. 2014) (emphasis in original); see also

App. 69-76 (Garlock estimation-trial exhibit summarizing hundreds of cases where

exposure evidence was not disclosed).

      If these same practices were prevalent in claims against Bestwall, then, as

the Bankruptcy Court found in the Garlock bankruptcy case, Bestwall’s historical

settlements would be “useless” in estimating Bestwall’s liability for current and

future mesothelioma claims because they would be “infected by the manipulation



                                         11
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 15 of 25 PageID #: 421




of exposure evidence.” Garlock, 504 B.R. at 82, 94. This is a significant issue in

the Bankruptcy Case because the Claimant Representatives contend that Bestwall’s

asbestos liability should be measured by its (and Old GP’s) historical settlements

of asbestos claims. (Bankr. D.I. 936, 939)

      The DCPF Trusts admit that the Bankruptcy Court concluded that the

requested Trust data are “relevant and necessary to [Bestwall’s] bankruptcy case,”

Motion ¶13—satisfying the “relevance” standard of Bankruptcy Rule 2004. Yet,

the DCPF Trusts inconsistently seek to bar the discovery based on their

unsupported allegation that “[t]here is no need for Bestwall to obtain the

confidential data of up to 15,000 Trust Claimants.” Id. ¶26. The Bankruptcy

Court’s ruling was correct, as discussed herein.

             1.    The Trust Order is consistent with other courts’ approval of
                   discovery from asbestos trusts
      The issue of plaintiffs in asbestos litigation failing to disclose material

evidence concerning their asbestos exposures is an increasingly important one,

which has drawn the attention of courts, legislatures, and the federal government.

See Bankr. D.I. 1557 at ¶¶7-13, 17-18 (United States’ statement of interest in

support of Trust Motion). When the issue has become relevant in litigation, courts

like in Garlock have recognized that discovery from asbestos trusts is proper to

determine the extent to which exposure evidence was not disclosed in tort

litigation. See, e.g., Memorandum Opinion, Congoleum Corp. v. ACE Am. Ins. Co.,


                                          12
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 16 of 25 PageID #: 422




No. 09M-01-084 (Del. Super. Ct. Aug. 4, 2009) (App. 80-81, 92) (ordering trust

discovery for approximately 70,000 claimants); Nat’l Union Fire Ins. Co. of

Pittsburgh, PA v. Porter Hayden Co., 2012 WL 628493, at *1 (D. Md. Feb. 24,

2012).

      The Trust Order is also consistent with other bankruptcy court rulings,

including two from this district in the W.R. Grace and Specialty Products

bankruptcies, that discovery from asbestos trusts is proper when they possess

evidence relevant to a pending bankruptcy case. App. 797-846.

             2.    Bestwall has reason to believe material exposure evidence
                   was not disclosed in significant resolved cases
      Bestwall needs discovery to test the Claimant Representatives’ core premise

that historical settlements should be used to measure its current and future asbestos

liability. Here, Bestwall has good reason to believe it (and Old GP) was subjected

to the same pattern and practice of evidence manipulation found in Garlock. Using

the Garlock public record, Bestwall presented evidence of eight illustrative

examples of these practices in support of the Trust Motion.6 This evidence came

from resolved asbestos cases, in which the plaintiff’s account of his or her

exposures to asbestos in asbestos-trust and other bankruptcy filings conflicted with

their statements to Bestwall or Old GP in the tort system. After considering this


6
  This evidence is summarized in paragraphs of 25-33 of the Trust Motion and
included in the accompanying appendix to this opposition.

                                         13
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 17 of 25 PageID #: 423




evidence, Judge Beyer concluded in her bench ruling on the Trust Motion that she

was “sufficiently convinced . . . that there’s a good faith basis for the trust

discovery [Bestwall] seeks.” (Del. D.I. 1-6)

      Although Bestwall has knowledge of the eight examples of non-disclosure

described in the Trust Motion, these examples are insufficient alone to demonstrate

the scope of non-disclosure. Bestwall needs the broad-based discovery approved in

the Trust Order to analyze and determine, through the estimation proceeding, the

extent to which this behavior occurred and its impact.

      B.     The Trust Order Properly Addresses the DCPF Trusts’
             Confidentiality and Privacy Concerns
      In this Court, the DCPF Trusts have portrayed the subpoenas as requiring

production of the Bestwall Claimants’ “complete” Trust data and “extraordinarily

sensitive claims files.” Motion ¶¶15-16. Because of confidentiality provisions in

the TDP for each DCPF Trust and concerns about aggregating the requested data,

the Motion seeks to entirely bar the production. Each of these contentions is

wrong.

      First, the Trust Order and subpoenas require production of limited electronic

data—not complete “claims files” submitted by Bestwall Claimants. Motion ¶¶15-

16. While the Bankruptcy Court acknowledged DCPF’s concerns about the

sensitive nature of the requested data, it bears noting that all, or almost all, of the

data are routinely disclosed in the litigation of asbestos claims in the tort system.


                                           14
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 18 of 25 PageID #: 424




E.g., App 847-872 (example of asbestos claimant’s publicly filed complaint).

Further, the requested data do not include medical information beyond the disease

claimed (including body site) and diagnosis date, neither of which is sensitive.

      Second, the confidentiality provisions of the DCPF Trusts’ TDP do not

justify quashing the subpoenas, and the Motion cites no case law to the contrary.7

In fact, one case cited in the Motion plainly rejects the DCPF Trusts’ argument on

this ground. Nat’l Union, 2012 WL 628493, at *2 (overruling objections to

subpoenas for asbestos trust data based on confidentiality provisions of trusts’

TDP). Other courts have held similarly. E.g., Willis v. Buffalo Pumps, Inc., 2014

WL 2458247, at *1 (S.D. Cal. June 2, 2014) (“Federal and state courts have

routinely held that claims submitted to asbestos bankruptcy trusts are

discoverable.”); App. 805-12, 914-15. (Motors Liquidation order granting

discovery over DCPF Trusts’ objection based on TDP’s confidentiality

provisions).

      Third, the Trust Order’s stringent protections for the storage and use of the

requested data more than address any concerns about data aggregation.

Incorporating several of DCPF’s proposals, the Trust Order includes stricter

security protocols than the Bankruptcy Court previously imposed when it approved


7
 The cases that the Motion does cite in which courts quashed or denied
enforcement of subpoenas are distinguishable because they are all premised on a
court finding that the discovery was not relevant or necessary.

                                         15
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 19 of 25 PageID #: 425




Garlock’s similar requests for aggregate claims data from the DCPF Trusts and the

Manville Trust. App. 55-64, 760-76. One key safeguard in the Trust Order requires

Bestwall’s estimation experts at Bates White, LLC (“Bates White”) to (a) assign a

unique identifier number for each Bestwall Claimant included in the produced

data, (b) permanently delete personal identifying information (“PII”) from that

data, (c) store the PII and unique identifier in a “Matching Key” file in a separate,

password-protected folder, and (d) attest to the completion of these actions in a

declaration served on the parties. Trust Order ¶9(c). The Bankruptcy Court’s

adoption of this “post-production” anonymization process will ensure no PII is

stored in the same file as the substantive claims data, while preserving Bestwall’s

ability to do claim-by-claim analysis of the Trust data. During the litigation of the

Trust Motion, DCPF argued for this protection as a fallback to its preferred “pre-

production anonymization” approach. DCPF Objection ¶¶69-73.

      On top of this anonymization protocol, the Trust Order includes, among

other protections:

    A prohibition against dissemination or disclosure of the requested data to
     any person other than certain “Authorized Representatives” of the parties
     that have a “clear need to know” the information to perform work regarding
     certain “Permitted Purposes.” Id. ¶10(a).

    A requirement that each entity or person with access to the requested data:
          o consent to the exclusive jurisdiction and venue of the Bankruptcy
            Court for any dispute about interpreting or enforcing the Trust Order;
            and


                                          16
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 20 of 25 PageID #: 426




            o provide for physical, managerial, and electronic security such that the
              requested data are secure and safe from unauthorized access or use
              during utilization, transmission, and storage. Id. ¶10(b), (c).

     A requirement that any person or entity with access to the requested data
      certify, within 90 days after the effective date of a confirmed plan for
      Bestwall or the entry of a final order confirming such a plan, whichever is
      later, that they have permanently deleted the data.

Together, the Trust Order’s data-security provisions appropriately protect the

requested data from improper disclosure and ensure that the data will remain

confidential.8

       C.      Sampling the Trust Data Is Unwarranted and Would Hinder
               Bestwall’s Estimation Case
       The DCPF Trusts insist that a sample of the requested Trust data would

suffice, Motion ¶27, but sampling would serve no purpose here and would deprive

Bestwall and its experts of important information for their estimation analysis and

case preparations. As Bestwall’s estimation expert, Charles E. Bates, PhD,

explained at a deposition, sampling is appropriate when the incremental burden of

obtaining information is high. App. 918. That is not the case here, where all the

requested data is maintained in database form and DCPF can retrieve and produce

the data using simple electronic searches. See Del. D.I. 1-7 ¶¶24 (the “Bates




8
  Demonstrating the reasonableness of this protocol, DCPF itself stores claims data
in an aggregated format that keeps claimants’ PII separate from their substantive
claims data (Bankr. D.I. 1325 at ¶¶8-10, 15), just as the Trust Order requires Bates
White to do.

                                           17
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 21 of 25 PageID #: 427




Declaration”). Moreover, the Trust Order requires Bestwall to reimburse DCPF for

its costs in complying with the subpoenas. Trust Order ¶15.

      The DCPF Trusts present an incomplete view of the purpose for which

Bestwall sought the claims data—focusing only on Bestwall’s efforts to investigate

the extent of non-disclosure of alternative exposures. Motion ¶¶22-27. While that

is a key purpose for seeking the data, the full scope of data is relevant and

necessary for other aggregate-level analysis, such as studying the extent to which

claimants delayed filing their Trust claims while they litigated against Bestwall

(and whether claimants who did so received higher settlement payments) and

analyzing the likelihood of success factor and other inputs in Dr. Bates’s

estimation methodology. See Bates Declaration ¶¶22-23.

      Moreover, sampling is unwise because it could undercut the probative value

of any information that is produced, and introduce disputes regarding analytical

errors and the representativeness of the sample. App. 917-18 (Dr. Bates

deposition). In fact, the Motion cites a case that illustrates the complex disputes

that can arise when a party seeks to introduce evidence based on a sample. Fed.

Hous. Fin. Agency v. JPMorgan Chase & Co., 2012 WL 6000885, at *7-11

(S.D.N.Y. Dec. 3, 2012). The DCPF Trusts offer no evidence to support their

assertion that a 10% sample would be scientifically reliable and sufficient for the

full scope of Bates White’s estimation analysis. And the fact that Bates White is



                                          18
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 22 of 25 PageID #: 428




capable of working with a statistical sample, see Motion ¶25, does not mean that a

sample is appropriate here. Dr. Bates testified that it is not. App. 917-18.

      The cases that the DCPF Trusts cite do not support their sampling argument.

In Garlock, the DCPF Trusts were ordered to produce data for thousands of

claimants, not a sample of those claimants. App. 54-64. Later in Garlock, the

Bankruptcy Court rejected a similar sampling proposal from the Manville Trust

and ordered the trust to produce data for over 100,000 claimants. App. 760-76. The

sample that the DCPF Trusts reference in Garlock concerned court-ordered

supplemental questionnaires seeking detailed information about exposures and

settlement payments, as opposed to easily produced electronic information from a

database. Garlock, 504 B.R. at 95.

      The Motion cites two other cases that are also inapposite. One case

addressed a wholly separate issue: whether an expert’s sampling methodology to

study allegations of misconduct in over 1 million mortgages was admissible.

JPMorgan, 2012 WL 6000885, at *1. Further, in that case, the court decided not to

restrict discovery about the mortgages to a sample. See id. at *2. In the second

case, the parties stipulated to using a 10% random sample. Nat’l Union, 2012 WL

628493, at *1. No such stipulation exists or is appropriate here.




                                          19
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 23 of 25 PageID #: 429




      In short, sampling will not materially decrease the burden on the DCPF

Trusts and will deprive Bestwall and its experts of necessary data for their

estimation analysis. No reason exists to modify the subpoena.

      D.      Anonymizing the Trust Data Before Production Would Defeat a
              Central Purpose of the Discovery
      If the Court does not entirely quash the subpoenas, the DCPF Trusts propose

modifying the subpoenas to require that the claims data be anonymized by DCPF

before production to Bates White or Bestwall. Motion ¶¶36-37. This proposal is

unworkable.

      Among other reasons, Bestwall sought the claims data to determine if

Bestwall Claimants failed to disclose evidence of alternative asbestos exposures in

the tort system. Trust Motion ¶¶11-18. To perform this analysis, Bestwall must be

able to match the data to specific claimants and their litigation files to understand

what was disclosed in the tort system and when it was disclosed—just as Bestwall

did with the eight exemplar cases mentioned above. Anonymizing the data before

production—so that Bestwall could never know the identity of claimants—would

make this analysis impossible and defeat a core reason for this discovery.9


9
 The DCPF Trusts suggest that Bates White’s other commercial work concerning
asbestos liability forecasting somehow increases the risk of “data breach or
misuse.” Motion ¶35. Impugning the motivations and business practices of Bates
White, without any evidence or basis, is improper. Bates White is routinely
entrusted with highly confidential information and has data-security protocols that
implement industry best practices to protect that information. Bates Declaration

                                          20
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 24 of 25 PageID #: 430




      Other courts have rejected asbestos trusts’ requests to anonymize claims data

produced in discovery. In Garlock, the Bankruptcy Court denied a very similar

objection and ordered non-anonymized DCPF Trust data be produced for

thousands of claimants. App. 58, 873-76. Claim-by-claim matching and analysis

based on that data was critical to Garlock’s discovery of pervasive evidence

manipulation. Later in Garlock, the Bankruptcy Court rejected the Manville

Trust’s request for pre-production anonymization of claims data it produced for

over 100,000 claimants. App. 760-76, 905-06.

      Finally, in Motors Liquidation, the bankruptcy court ordered a post-

production anonymization process (similar to the Trust Order’s process) for DCPF

Trust data sought for over 5,000 claimants. App. 919-925.10 Notably, that

anonymization process was consensually developed by the parties, and agreed to

by the DCPF Trusts. App. 928-931. Here, the DCPF Trusts’ request to anonymize

the claims data pre-production would render the data almost entirely unusable to

Bestwall.



¶25. Moreover, Bates White performed the same post-production anonymization of
data for over 100,000 claimants in Garlock. App. 766-69. The DCPF Trusts never
suggest that Bates White failed to strictly adhere to the data-security protocols in
that case.
10
   Ultimately, the data were not needed and the bankruptcy court’s order was
vacated after the parties stipulated, for estimation purposes, that the asbestos
claimants had asserted claims against and recovered from all the trusts subject to
the discovery. App. 819-25.

                                        21
Case 1:21-mc-00141-CFC Document 12 Filed 05/03/21 Page 25 of 25 PageID #: 431




                                  CONCLUSION

       For all these reasons, Bestwall respectfully requests that the Court deny the

Motion.

                       CERTIFICATE OF COMPLIANCE

       I hereby certify that this brief is in 14-point Times New Roman font and that

it contains 4,961 words as determined by Microsoft Word, excluding the case

caption, Table of Contents, Table of Authorities, signature block, and this

certificate.

 Dated: May 3, 2021                BARNES & THORNBURG LLP

                                   /s/ Chad S.C. Stover
                                   Chad S.C. Stover (No. 4919)
                                   1000 N. West Street, Suite 1500
                                   Wilmington, DE 19801
                                   Tel: (302) 300-3474
                                   Fax: (302) 300-3456
                                   E-mail: chad.stover@btlaw.com

                                   Garland S. Cassada (pro hac vice)
                                   Stuart L. Pratt (pro hac vice)
                                   ROBINSON, BRADSHAW & HINSON, P.A.
                                   101 N. Tryon Street, Suite 1900
                                   Charlotte, NC 28246
                                   Tel: (704) 377-2536
                                   E-mail: GCassada@robinsonbradshaw.com
                                   E-mail: SPratt@robinsonbradshaw.com

                                   Attorneys for Bestwall LLC




                                          22
